DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                      

                                                 Ex Parte Quayle Action       
          Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 ©.G. 213, (Comm'r Pat. 1935).           A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
          This application is in condition for allowance except for the following formal matters:
5.        Claims 1-20 are objected to because of the following informalities:
           Regarding claim 1, in line 7, “the reflective component” should be changed to --- a reflective component ---. Line 11, “the absorbing component” should be changed to --- an absorbing component ---.
            Claims 2-12 are also objected as they inherit the deficiencies in claim 1.

           Regarding claim 11, for clarification purposes, lines 1-9 should be recited as following:
           “A method for measuring characteristics of a material under test, comprising:            transmitting a first signal at a predetermined frequency toward an absorbing component of a reference device through the material under test;              receiving a first response signal in response to the transmission of the first signal;            transmitting a second signal at the predetermined frequency toward a reflective component of the reference device through the material under test through the material; the material under test based on the first and second response signal.
          Claims 14-20 are also objected as they inherit the deficiencies in claim 11.

           Regarding claim 16, in line 7, “the test device” should be changed to --- a test device ---.

           Regarding claim 18, in lines 2-3, “an absorbing component without the material” should be changed to --- the absorbing component without the material under test ---. In lines 5-6, “a reflective component without the material” should be changed to --- the reflective component without the material under test ---.
      
                                                           Reason for Allowance
2.       Claims 1-20 are objected to as being dependent upon objected base claims, but would be allowable if corrected to overcome the claim objections set forth above in this Office action.3.      The following is a statement of reasons for the indication of allowable subject matter:  
          a.   The closest references are found based on the updated search:
             Salazar (US. Pub.  2020/0049751) discloses a probe, comprising: a probe antenna constructed of a dielectric material connected to a waveguide, the probe antenna having a far field region; a transmitter coupled to the probe antenna; a receiver coupled to the probe antenna; and circuitry including hardware configured to communicate with the transmitter to enable the transmitter to direct a pulse of electromagnetic energy to the probe antenna at first instants of 
             Bayram (US. Pub. 2015/0355109) discloses method for treating an edge of a material under test to reduce a propagation of a first electromagnetic wave impinging upon an edge of said material under test, comprising: a. providing at least a first substrate having a first edge disposed in between said edge of said material under test and a propagation path of said first electromagnetic wave, wherein said first edge of said first substrate partly overlaps said material under test, such that a first area of said first substrate overlaps a first area of said material under test and a second area of said first substrate extends outwards of said first area of said first substrate overlapping said first area of said material under test; measuring and recording an amplitude, a phase, and a frequency of said second electromagnetic wave that may propagate through said sample of said material under test and an amplitude, a phase, and a frequency of a third electromagnetic wave reflected from said sample of said material under test; h. replacing said sample of said material under test with a first reference material, wherein no other alteration of a measurement setup is performed; i. measuring and recording an amplitude, a phase, and a frequency of a fourth electromagnetic wave that may propagate through said first reference material; j. replacing said first reference material with a second reference material, wherein no 
            Leath (US. Pub. 2019/0008422) discloses a non-invasive sensing system for measuring the concentration of a substance within an object, the system including a support element adapted to be placed near to, or against, a surface of the object, a first transmitting antenna mounted upon or within the support element for transmitting electromagnetic radiation signals into the object, and a second receiving antenna mounted upon or within the support element, and adjacent to the first transmitting antenna, for receiving at least a portion of the electromagnetic radiation signals that are reflected back to the same surface of the object covered by the support element, due to the transmitted electromagnetic radiation signals having interacted with the substance within the object being measured … (see the specification for more details).

           b.     Regarding claim 1, the cited references, alone or in combination, do not disclose nor fairly suggest:              “A test and measurement device, comprising: …. a first transmitter configured to output  as claimed in independent claim 1. 
           Regarding claim 13, the cited references, alone or in combination, do not disclose nor fairly suggest:              “….transmitting a first signal at a predetermined frequency toward an absorbing component through a material; receiving a first response signal in response to the transmission of the first signal; transmitting a second signal at the predetermined frequency toward a reflective component through the material; receiving a second response signal in response to the transmission of the second signal; and determining an insertion loss of the material.” in combination with all other elements as claimed in independent claim 13. 

           Dependent claims 2-12 and 14-20 are allowable as being depended from independent claims 1 and 13.
                                                                  Conclusion4.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG XUAN LE whose telephone number is (571)272-9349.  The examiner can normally be reached on M-F 9 AM-6 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
12/4/2021